18 N.Y.3d 868 (2012)
962 N.E.2d 274
938 N.Y.S.2d 850
2012 NY Slip Op 60570
In the Matter of the Estate of ARMENAK AJAMIAN, Deceased.
ALICE AJAMIAN, as Administrator of the Estate of ARMENAK AJAMIAN, Deceased, Respondent;
ROBERT AJAMIAN, Appellant;
TROY SAVINGS BANK et al., Respondents.
Motion No: 2011-1214
Court of Appeals of New York.
Submitted November 21, 2011.
Decided January 10, 2012.
*869 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.